            Case 1:20-cv-10464-IT Document 5 Filed 04/24/20 Page 1 of 3



                       UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MASSACHUSETTS
__________________________________________
PAREDOX THERAPEUTICS, LLC,                 )
                                           )
                  Plaintiff,               )
                                           )
                                           )
vs.                                        )
                                           ) Case No.: 20-CV-10464-IT
CHARLES RIVER LABORATORIES                 )
INTERNATIONAL, INC. and                    )
CHARLES RIVER LABORATORIES, INC.           )
                                           )
                                           )
                                           )
                                           )
                  Defendants.              )
__________________________________________)

                          ASSENTED TO MOTION FOR ORDER OF
                               REFERRAL TO MEDIATION


        Pursuant to Local Rule 16.4(c)(2)(A) Plaintiff, Paredox Therapeutics, LLC moves with

the agreement of Defendants via their counsel for an Order of Referral of this case to mediation

by a Magistrate Judge or Senior District Judge per Local Rule 16.4(c)(2)(B).1 2




1
 The parties agree that in-person mediation is preferable but defer to the Court’s judgment on the most
practical arrangement.
2
 While the parties dispute whether arbitration is required, Paredox agrees that it will not use Charles
River Laboratories’ participation in such a mediation in defense to any motion to compel arbitration by
Charles River Laboratories that may be filed in the event that such mediation is not successful.
            Case 1:20-cv-10464-IT Document 5 Filed 04/24/20 Page 2 of 3



April 24, 2020                              Respectfully submitted,
                                            PAREDOX THERAPEUTICS, LLC,
                                            Plaintiff

                                            By its attorneys,

                                            /s/ M. Lawrence Oliverio
                                            Jason M. Bryan (BBO #655876)
                                            M. Lawrence Oliverio (BBO#378755)
                                            Polsinelli P.C.
                                            One International Place, 39th Floor
                                            Boston, MA 02110
                                            (617) 406-0335
                                            jbryan@polsinelli.com
                                            loliverio@polsinelli.com

                                            James F. Coffey (BBO#552620)
                                            COFFEY & ASSOCIATES
                                            One Boston Place, Suite 2600
                                            Boston, MA 02108
                                             (617) 645-0017
                                            jcoffey@coffeyandassociates.com
Assented To:

CHARLES RIVER LABORATORIES
INTERNATIONAL, INC. and CHARLES
RIVER LABORATORIES, INC., Defendants,

By its attorneys,

/s/ Adam Bookbinder
Adam J. Bookbinder (BBO No. 566590)
John A. Canale (BBO No. 687175)
Holland & Knight LLP
10 St. James Avenue
Boston, MA 02116
(617) 523-2700
adam.bookbinder@hklaw.com
John.Canale@hklaw.com

Steven E. Jedlinski
Holland & Knight LLP
150 N. Riverside Plaza, Suite 2700
Chicago, Illinois 60606
312.715.5818
Steven.jedlinski@hklaw.com
            Case 1:20-cv-10464-IT Document 5 Filed 04/24/20 Page 3 of 3



                                   CERTIFICATE OF SERVICE


       The undersigned hereby certifies that a true copy of the foregoing was served on even date

herewith on counsel for Defendant by email by agreement with said Defendant’s counsel.



Dated: April 24, 2020            By: /s/ M. Lawrence Oliverio_____________
                                         M. Lawrence Oliverio
